These cases were granted to resolve "[w]hether allegations that members of a business association agreed to adhere to the association's rules and possess governance rights in the association, without more, are sufficient to plead the element of conspiracy in violation of Section 1 of the Sherman Act...." Pet. for Cert. in No. 15-961, p. i, and No. 15-962, p. i. After "[h]aving persuaded us to grant certiorari" on this issue, however, petitioners "chose to rely on a different argument" in their merits briefing. City and County of San Francisco v. Sheehan , 575 U.S. ----, ----, 135 S.Ct. 1765, 1772, 191 L.Ed.2d 856 (2015). The Court, therefore, orders that *290the writs in these cases be dismissed as improvidently granted.